AFFIRM; and Opinion Filed March 27, 2019.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-18-00310-CR
                                     No. 05-18-00530-CR
                                     No. 05-18-00531-CR
                                     No. 05-18-00532-CR
                                     No. 05-18-00533-CR
                                     No. 05-18-00534-CR
                          BLAKE ANTHONY ERVIN, Appellant
                                       V.
                           THE STATE OF TEXAS, Appellee
                   On Appeal from the Criminal District Court No. 5
                                 Dallas County, Texas
      Trial Court Cause Nos. F17-71200-L, F17-40081-L, F17-71199-L, F17-75838-L,
                               F17-75876-L, F17-75942-L

                            MEMORANDUM OPINION
                      Before Justices Brown, Schenck, and Pedersen, III
                                 Opinion by Justice Schenck
       Appellant Blake Anthony Ervin waived a jury trial and pleaded guilty to five aggravated

robbery with a deadly weapon offenses and one unlawful possession of a firearm (UPFF) offense.

Appellant also pleaded true to one enhancement paragraph contained in the indictment on each

aggravated robbery case. After finding appellant guilty and the enhancement paragraph true, the

trial court assessed punishment at forty-five years’ imprisonment for each aggravated robbery

conviction and five years’ imprisonment for the UPFF conviction.

       On appeal, appellant’s attorney filed briefs in which he concludes the appeals are wholly

frivolous and without merit. The briefs meet the requirements of Anders v. California, 386 U.S.
738 (1967). The briefs present a professional evaluation of the record showing why, in effect,

there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 812 (Tex. Crim.

App. [Panel Op.] 1978) (determining whether brief meets requirements of Anders). Counsel

delivered a copy of the briefs to appellant. We advised appellant of his right to file a pro se

response, but he did not file a pro se response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex.

Crim. App. 2014) (noting appellant has right to file pro se response to Anders brief filed by

counsel).

       We have reviewed the record and counsel’s briefs. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeals are frivolous and without merit. We find nothing in the record that might arguably support

the appeals.

               We affirm the trial court’s judgment in each case.




                                                  /David J. Schenck/
                                                  DAVID J. SCHENCK
                                                  JUSTICE


Do Not Publish
TEX. R. APP. P. 47

180310F.U05




                                               –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 BLAKE ANTHONY ERVIN, Appellant                    On Appeal from the Criminal District Court
                                                   No. 5, Dallas County, Texas
 No. 05-18-00310-CR        V.                      Trial Court Cause No. F17-71200-L.
                                                   Opinion delivered by Justice Schenck.
 THE STATE OF TEXAS, Appellee                      Justices Brown and Pedersen, III
                                                   participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 27th day of March, 2019.




                                             –3–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 BLAKE ANTHONY ERVIN, Appellant                    On Appeal from the Criminal District Court
                                                   No. 5, Dallas County, Texas
 No. 05-18-00530-CR        V.                      Trial Court Cause No. F17-40081-L.
                                                   Opinion delivered by Justice Schenck.
 THE STATE OF TEXAS, Appellee                      Justices Brown and Pedersen, III
                                                   participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 27th day of March, 2019.




                                             –4–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 BLAKE ANTHONY ERVIN, Appellant                    On Appeal from the Criminal District Court
                                                   No. 5, Dallas County, Texas
 No. 05-18-00531-CR        V.                      Trial Court Cause No. F17-71199-L.
                                                   Opinion delivered by Justice Schenck.
 THE STATE OF TEXAS, Appellee                      Justices Brown and Pedersen, III
                                                   participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 27th day of March, 2019.




                                             –5–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 BLAKE ANTHONY ERVIN, Appellant                    On Appeal from the Criminal District Court
                                                   No. 5, Dallas County, Texas
 No. 05-18-00532-CR        V.                      Trial Court Cause No. F17-75838-L.
                                                   Opinion delivered by Justice Schenck.
 THE STATE OF TEXAS, Appellee                      Justices Brown and Pedersen, III
                                                   participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 27th day of March, 2019.




                                             –6–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 BLAKE ANTHONY ERVIN, Appellant                    On Appeal from the Criminal District Court
                                                   No. 5, Dallas County, Texas
 No. 05-18-00533-CR        V.                      Trial Court Cause No. F17-75876-L.
                                                   Opinion delivered by Justice Schenck.
 THE STATE OF TEXAS, Appellee                      Justices Brown and Pedersen, III
                                                   participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 27th day of March, 2019.




                                             –7–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 BLAKE ANTHONY ERVIN, Appellant                    On Appeal from the Criminal District Court
                                                   No. 5, Dallas County, Texas
 No. 05-18-00534-CR        V.                      Trial Court Cause No. F17-75942-L.
                                                   Opinion delivered by Justice Schenck.
 THE STATE OF TEXAS, Appellee                      Justices Brown and Pedersen, III
                                                   participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 27th day of March, 2019.




                                             –8–